Citation Nr: 0113610	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  98-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an eye disorder, 
claimed as blepharitis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1989 to February 
1993.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision by the RO that determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for an eye disorder. 

The veteran testified at a videoconference hearing before the 
undersigned Member of the Board in November 1999.  

In a decision promulgated in December 1999, the Board 
determined that new and material evidence had been submitted 
to reopen the claim and that the claim of service connection 
was well grounded.  The case was accordingly remanded by the 
Board to the RO in December 1999 for additional development 
of the record.  



FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
merits of the veteran's claim for service connection for an 
eye disability to include blepharitis has been obtained.

2.  The veteran's pre-existing blepharitis is shown to have 
likely undergone an increase in severity beyond natural 
progress during service.  



CONCLUSION OF LAW

The veteran's pre-existing blepharitis is due to disease or 
injury that was aggravated by his active service.  38 
U.S.C.A. §§ 1110, 1111, 1137, 1153, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303, 3.304, 3.306 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

In February 1993, the veteran submitted a claim of service 
connection for an eye disorder.

A careful review of the veteran's service medical records 
shows that a history of chronic blepharitis of three or four 
months duration was noted on the veteran's entrance physical 
examination in April 1989.  It was noted that the veteran had 
been around a lot of diesel fuel as he worked in an oil field 
service company.  There were no symptoms reported before that 
job.  The examiner noted that the symptoms should clear once 
the veteran was removed from the job.  The mild degree of 
chronic blepharitis was not considered disqualifying and the 
veteran was accepted into service.

The veteran was treated for complaints of trouble reading in 
August 1991.  At that time, the examiner noted red, puffy eye 
lids and lashes.  Diagnosis was that of blepharitis.

On his exit examination in January 1993, the veteran reported 
eye troubles including burning, itchy, red, swollen and 
painful eyes since 1990.

A November 1993 VA examination diagnosed blepharitis of both 
eyes.

Thereafter, in August 1997, the veteran undertook to reopen 
his claim of service connection for an eye disability.  

In an October 1997 rating decision, the RO found that new and 
material evidence sufficient to reopen the claim had not been 
submitted on the issue of whether the veteran's preexisting 
eye disability was aggravated in service.  The veteran timely 
appealed that decision.  

In support of his claim, the veteran submitted outpatient 
treatment records from February and April 1997 showing 
treatment for complaints of pain in both eyes.  The 
examination in April 1997 indicated an impression of fairly 
severe chronic blepharitis , left eye worse than right eye.  

In November 1999, the veteran testified at a videoconference 
hearing before the undersigned Member of the Board that he 
was unaware that he had an eye disability prior to entry into 
service.  The veteran added that he had had problems with eye 
redness prior to service when he worked in an oil field.  

The veteran further testified that he started having trouble 
with his eyes in January or February 1992.  Reportedly, an 
eye doctor gave him reading glasses upon returning from the 
Persian Gulf when he had a little redness around the eyes.  
The veteran reported going to medical clinics during service 
for eye pain upon return from the Persian Gulf.  

The veteran also testified that, after service, he sought 
treatment for an eye disability in October 1995, about two 
years after service when his eye disability worsened.  The 
veteran complained of irritation around the eyelids with 
cracking around the corners of the eye lid.  The veteran 
testified that bright light would give him a headache and 
cause his eyes to become sore.  

In a December 1999 decision, the Board found that the recent 
medical evidence of record along with the veteran's 
assertions that his eye disability increased in severity as a 
result of service was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the Board reopened the claim of service connection 
for an eye disorder and found the claim well grounded.  The 
case was thereafter remanded back to the RO for evaluation on 
the merits of the claim without prejudice to the veteran.  

Per the directives set forth in the remand, the RO sent a 
letter to the veteran in January 2000 indicating that all 
medical records of the veteran relating to treatment for an 
eye disability which were not currently of record were 
needed.  The veteran was provided the necessary authorization 
forms to sign, but there was no reply.  Another letter was 
sent in May 2000, but again the veteran did not reply.  

The veteran was afforded a VA examination in December 2000.  
The examiner indicated that he thoroughly reviewed the 
veteran's claims file and noted that there was an 
exceptionally complete history in the records from the 
November 1999 hearing.  The examiner noted that the veteran 
readily admitted that the problem occurred before service and 
that he had no problem in Saudi Arabia during the Gulf War, 
but that the problem re-surfaced upon his return to the U.S.  
The examiner also noted that the veteran claimed that his 
problem was greatest in North Carolina.  

On examination, the all four lid margins were edematous.  The 
veteran wore glasses which measured +0.25 DS for each lens.  
Manifest refraction showed his need to be Plano for the right 
eye, yielding a visual acuity of 20/20, and Plano also of the 
left eye also yielding a visual acuity of 20/20.  There was 
1+ conjunctival injection for the right eye and 2+ injection 
for the left eye.  All other anterior segment findings were 
nominal for each eye.  Intraocular pressure measured by 
applanation was 18 for the right eye and 19 for the left eye 
at 9:55 am.  The posterior pole of each fundus appeared to be 
clear and normal.  The cup/disc ratio of the right optic 
nerve was 0.25/0.25 and for the left optic nerve 0.3/0.3.  

As part of the diagnosis, the examiner opined that the likely 
etiology of the veteran's blepharitis and irritation was 
regional and local allergens, noting that the problems were 
worse in North Carolina than in Saudi Arabia.  

The diagnosis was that of eyelid margin edema and 
conjunctival injection that was exacerbated with seasonal 
changes.  His condition was noted to have been aggravated 
during service by the environs of North Carolina.  


II.  Legal Analysis

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim.  However, in 
light of the favorable action taken hereinbelow, the veteran 
is not prejudiced thereby and no further assistance in 
developing the facts pertinent to his claim is required.  In 
this case, the Board finds that there is sufficient evidence 
of record to decide his claim properly.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  

In determining whether there is clear and unmistakable 
evidence that the injury or disease existed prior to service, 
consideration is given to the history recorded at the 
induction examination, together with all other material 
evidence.  Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).

In this case, the veteran's examination at induction noted a 
history of chronic blepharitis of three or four months 
duration.  According to the examiner, the veteran's symptoms 
would clear up after he stopped working around diesel fuel.  
Moreover, the veteran indicated at the November 1999 personal 
hearing that he did have symptoms prior to entry into 
service.  

The Board notes that, if a veteran's disability is shown to 
have pre-existed service, a determination must then be made 
as to whether the veteran's preexisting eye disability 
underwent an increase in severity during service.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.306(a) (2000).  

The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Jensen v. Brown, 4 Vet.App. 304, 306-307 (1993);  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 
2000); 38 C.F.R. 3.306(b) (2000). 

In this case, the medical evidence establishes that the 
veteran's blepharitis likely underwent an increase in 
severity during service.  As noted, the veteran's eye 
disability was noted on the April 1989 entrance examination; 
the veteran was treated for blepharitis in service in August 
1991; and according to the VA examination in December 2000, 
the veteran had eyelid margin edema and conjunctival 
injection.  The examiner explained that the likely etiology 
of the veteran's eye disability was regional and local 
allergens and that it was exacerbated with seasonal changes.  

More importantly, the examiner did indicate that the 
veteran's condition was "aggravated" during service.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  There is no evidence in 
this record that indicates that the increase in disability 
was due to the natural progress of the disease.  

On the basis of the foregoing, the Board must conclude that 
aggravation of the veteran's pre-existing eye disorder by his 
active military service has been established, and that the 
claim of service connection for blepharitis must be granted.  





ORDER

Service connection for blepharitis is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

